EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
In lines 1 of claims 2-9, “The piezoelectric motor” has been changed to -- The rotating piezoelectric motor --
In line 7 of claim 1, “the free ends” has been changed to -- the two free ends --
In line 8 of claim 1, “the arms” has been changed to -- the pair of arms --
In lines 8-9 of claim 1, “the friction of the free ends” has been changed to -- a friction of the two free ends --
In line 10 of claim 1, “the passive element comprising” has been changed to -- the passive element further comprising --
In line 11 of claim 1, “the small bases” has been changed to -- small bases --
In line 16 of claim 1, “at least one of the truncated cones” has been changed to -- at least one of the upper and lower truncated cones --
In line 18 of claim 1, “a device” has been changed to -- a holding device --
In line 18 of claim 1, “the lateral surfaces” has been changed to -- lateral surfaces --
In line 19 of claim 1, “the free ends” has been changed to -- the two free ends --
In line 19 of claim 1, “the arms” has been changed to -- the pair of arms --

In line 4 of claim 4, “the large base” has been changed to -- a large base --
In line 2 of claim 6, “the large base” has been changed to -- a large base --
In line 4 of claim 7, “the large base” has been changed to -- a large base --
In lines 2-3 of claim 8, “the large base” has been changed to -- a large base --
In line 4 of claim 9, “the groove” has been changed to -- the at least one groove --
In lines 1-2 of claim 10, “a piezoelectric motor according to claim 1.” has been changed to -- the rotating piezoelectric motor according to claim 1. --
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 February 2021 and 11 February 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a rotating piezoelectric motor comprising, inter alia, the other two ends being referred to as 'free', a passive element comprising a cylindrical part extending substantially orthogonally to the resonator and passing between the free ends of the arms, the cylindrical part being able to be rotated by the friction of the free ends on the passive element, the passive element comprising: a lower truncated cone and an upper truncated cone, the small bases of the lower truncated cone and of the upper truncated cone being arranged facing each other and on either side of the resonator, the cylindrical part of the passive element at least partly axially traversing the lower truncated cone and the upper truncated cone, the upper truncated cone being movable along one portion of the cylindrical part, and at least one of the truncated cones being integral in rotation with the cylindrical part, a device for holding the lateral surfaces of the lower and upper truncated cones in contact with each of the free ends of the arms of the resonator.
Claims 2-11 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mock et al. (U.S. PG Pub. 20030052575) discloses a piezoelectric drive comprising an excitation piezo-element and a resonator in interactive connection with a body to be driven. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4 June 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837